Opinion by
Mr. Chiee Justice Sterrett,
This ease was argued with Northern Central Railway Company, Apt., against same defendants, No. 151 of January term, 1896, in which an opinion has just been filed. While the facts of the two cases, as to the locus in quo, etc., are different, the questions involved are substantially the same in both. In this case, the alleged intrusion consists in crossing the plaintiff’s land or right of way underneath, its tracks and the superstructure on which they rest. In the other case, the attempted crossing was by an overhead bridge, spanning the land and right of way of the Northern Central Railway Co., plaintiff in that case. The general and controlling question, however, is practically the same in both cases. For reasons given in the opinion referred to, we think the learned judge of the common pleas erred in not granting the perpetual injunction specially prayed for, and the decree appealed from should therefore be reversed.
The decree dismissing the bill is accordingly reversed, and the perpetual injunction specially prayed for is now granted against the Harrisburg & Mechahicsburg Electric Railway Co., one of the defendants, with costs to be paid by defendant; and, as to the other defendant, the bill is dismissed.